{¶ 10} R.C. 2953.08(D) does not expressly state that the sentencing judge need not comply with the requirements of R.C.2929.11, R.C. 2929.13 and R.C. 2929.14 where the sentence is recommended jointly, authorized by law and actually imposed by the court. However, that conclusion is implicit in the provision that such a sentence "is not subject to review under this section." Accordingly, I concur in Judgment and Opinion.
Kline, P.J.: Concurs in Judgment  Opinion.
Harsha, J.: Concurs in Judgment  Opinion with Opinion.